DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-19 are pending in the application.
Priority
This application is a U.S. National Stage entry of PCT/EP2019/059302, filed April 11, 2019; and  claims priority benefit of U.S. Provisional Application Serial No. 62/656,070, filed April 11, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2020 and 04/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, drawn to compounds and compositions of formula I, in the reply filed on 04/25/2022 is acknowledged.
Applicant’s election without traverse of compound 210 as species of invention for initial examination on the merits in the reply filed on 04/25/2022 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.
As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of invention (compound 210) is free of the prior art. According to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If the search is extended and a non-elected species is not found allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. Therefore, the search of the Markush-type claims has been extended to include the full scope of the claimed genus of compounds according to formula (I). 
Correspondingly, claims 1-12 have been examined to the extent to which they are readable on the above identified nonelected species. 
As set forth below, it has been determined that the entire scope claimed is not presently patentable.
Drawings
Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See (37 CFR 1.84(u)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
	Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  The specification refers to Figure 1 on at least p. 46 and p. 50.  Appropriate correction is required.
Claim Objections
	Claim 10 refers to compounds as defined in Table 11 of the specification. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  Here, no such exceptional circumstances exist.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (p. 3) recites:
	
    PNG
    media_image1.png
    196
    610
    media_image1.png
    Greyscale
	
It is unclear if the aryl or heterocycle can be substituted with one or two C1-C6 alkyl,…, or if these substitutions are required.
	Claim 1 (p. 4) recites:

    PNG
    media_image2.png
    140
    642
    media_image2.png
    Greyscale

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “heteroaryl”, and the claim also recites “heteroaryl substituted with one or two of halogen” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The definitions of R12 and R21 in claim 1 suffer from an analogous ambiguity.
Claims 4-6 suffer from an analogous ambiguity in variable definitions.
Claim 1 (p. 7 lines 10 and 16), employ the term “e.g.”.  This renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 (p. 13) recites the proviso:

    PNG
    media_image3.png
    88
    629
    media_image3.png
    Greyscale

There is insufficient antecedent basis for this limitation, as antecedent claim 1 recites Q (corresponding to Q1 in claim 3); in claim 1, Q cannot be absent.  Certain provisos on p. 17-18 have the same issue.
Claim 9 recites the structure: 
    PNG
    media_image4.png
    255
    181
    media_image4.png
    Greyscale
where R23 is as defined in claim 1.  In claim 1, a corresponding choice for “Z” is 
    PNG
    media_image5.png
    97
    102
    media_image5.png
    Greyscale
, where X3 is N.  Accordingly, R23 in claim 9 appears to correspond with R9 in antecedent claim 1.  However, the pemitted groups/moieties recited in the definitions of R9 and R23 in claim 1 are not completely congruent.  For example, selections for R23 include -NHR9, which is not recited as a choice for R9.  This ambiguity renders claim 9 indefinite.
In claim 12, the term "preferably" as recited renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/144149 A2; effective filing date 22 January 2018). 
Regarding claims 1 and 2, the reference recites the CDK7 inhibitor (p. 28): 
    PNG
    media_image6.png
    333
    344
    media_image6.png
    Greyscale
, which is a compound of formula (I), where X is N, L1 is -O-, Q is heterocyclyl substituted with R3, C1 alkyl, R1 is H, R2 is -CH(CH3)2, Z is 
    PNG
    media_image7.png
    107
    105
    media_image7.png
    Greyscale
, R6 is NR9R12, R9 is C1 alkyl, R12 is C1 alkyl.
Regarding claims 3 and 4, which recite the compound of Formula III or IV as follows: 
    PNG
    media_image8.png
    213
    327
    media_image8.png
    Greyscale
 or 
    PNG
    media_image9.png
    202
    257
    media_image9.png
    Greyscale
, the cited compound is a compound of Formula III/IV, where L1 is -O-, Q1 is absent, L2 is absent, Y1 is CH, Y2 is N, R29 is C1 alkyl, R30 is H, m is 1, n is 1 where Z1 is 
    PNG
    media_image7.png
    107
    105
    media_image7.png
    Greyscale
.
Regarding claim 5, which recites the compound of Formula V as follows: 
    PNG
    media_image10.png
    224
    277
    media_image10.png
    Greyscale
, the cited compound is a compound of Formula V, where X1 is CH, X2 is CH, R22 is H, R23 is H, R6 is NR9R12, R9 is C1 alkyl, R12 is C1 alkyl.
Regarding claim 7, which recites the compound of Formula VII as follows: 
    PNG
    media_image11.png
    245
    266
    media_image11.png
    Greyscale
, the cited compound is a compound of Formula VII, where R22-R25 are H, and R6 is NR9R12, R9 is C1 alkyl, R12 is C1 alkyl.
Regarding claim 8, which recites a compound of Formula VIII as follows: 
    PNG
    media_image12.png
    193
    160
    media_image12.png
    Greyscale
, the cited compound is a compound of Formula VIII, where R10 is H and and R6 is NR9R12, R9 is C1 alkyl, R12 is C1 alkyl.
As to claim 12, the cited compound meets the structural limitations of claim 1 and is described in the reference (at p. 27) as a selective CDK7 inhibitor.
Regarding claim 11, the reference (p. 31-32) teaches pharmaceutical compositions comprising CDK7 inhibitors, including the cited compound.
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/130570, which recites compounds meeting the limitations of the claim, for example, the compound:

    PNG
    media_image13.png
    178
    151
    media_image13.png
    Greyscale
 (at p. 22) which is a compound of Formula IX, where L1 is absent, R2 is halogen, R6 is H, R1 is H, Q is 
    PNG
    media_image14.png
    62
    69
    media_image14.png
    Greyscale
, where R31 is halogen, R7 = R23 = NR9R12 (or NHR9), where R9 and R12 are H.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/128028; cited by Applicants) in view of Kerns (Drug-like Properties: Concepts, Structure Design and Methods: from ADME to Toxicity Optimization, (Elsevier, 2008) p. 92-93), Goosen (Pharmaceutical Research 2002 19(1):13-19), Fourie (International Journal of Pharmaceutics Volume 2004 279, Issues 1-2:59-66), Edwards (J. Med. Chem. 1966 39:1112–1124) and Rautio (Eur. J. Pharm. Sci. 2000 11:157–163). 
Claim 10 recites compound 7 as follows: 
    PNG
    media_image15.png
    126
    137
    media_image15.png
    Greyscale
.  WO 2013/128028 (p. 218 (XII-9) teaches the compound 
    PNG
    media_image16.png
    156
    176
    media_image16.png
    Greyscale
.  The claimed compound differs from the prior art compound in that it provides for R3=methyl. 
Such a variation is considered obvious because of the close structural similarity.  See In re Hoeksema, 154 USPQ 169; Ex parte Weston, 121 USPQ 428; Ex parte Bluestone, 135 USPQ 199; In re Doebel, 174 USPQ 158.  As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next  higher homolog  would seem to be.” Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.”
In addition, the secondary references cited and discussed below explicitly teach the known advantages of adding a methyl group to a nitrogen atom. 
Permeability is the velocity of molecule passage through a membrane barrier, and thus is an important determinant of intestinal absorption, passage through blood-organ barriers, penetration into cells containing the therapeutic target and oral bioavailability. “The best way to improve permeability is structural modification”, and one way to do that is to add lipophilicity, as is taught by Kerns. The reference gives an example which is based on the fact that replacing a H with a methyl group on an amine improves the lipophilicity, so that in that particular case, the in vivo oral bioavailability rose from 24% to 84%.
Adding a methyl group to a secondary amine can be expected to improve its solubility. The Goosen reference, shows that methylation of the amine thalidomide produced a sharp increase (5 fold to as much as 20 fold) in its solubility in both water (Table III) and in a range of alcohols (Table IV). 
In addition, the Fourie reference shows that methylation of the amine carbamazepine significantly improves its aqueous solubility (Table 1) and tripled its transdermal flux (Table 2).
In the the Edwards reference, methylation of the amine improved the in vitro Human Neutrophil Elastase inhibitory activities in both series of compounds (see Table 2, comparing a with b in both columns).
The Rautio reference shows that the methylation of the N atom in 4b to produce 4c produced a marked improvement in flux and permeability values (see Table 3) and indeed, the prodrug 4c was deemed the most promising of the compounds studied. This was attributed to the “simultaneously high aqueous solubility and lipophilicity”.
Accordingly, the ordinary artisan at the time the application was effectively filed would have found it obvious to add a methyl group to the prior art compound, because there is a reasonable expectation of improved properties as taught by the cited prior art.
Claim 6 appears to be free of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over at  least claim 4 of U.S. Patent No. 9,096,608. Although the claims at issue are not identical, they are not patentably distinct from each other because certain of the patented compounds are structurally encompassed by the cited claims of the current application, for example, the following compound: 
    PNG
    media_image17.png
    406
    434
    media_image17.png
    Greyscale
(col. 267 lines 58-59).  This compound meets all the limitations of the cited claims.  Note that the compound lies outside the provisos of claim 1, as R3 and/or R4 are not CH3.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over at  least claim 4 of U.S. Patent No. 9,567,345. Although the claims at issue are not identical, they are not patentably distinct from each other because certain of the patented compounds are structurally encompassed by the cited claims of the current application, for example, the following compound: 
    PNG
    media_image18.png
    366
    707
    media_image18.png
    Greyscale
(col. 348 lines 26-27).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625